Citation Nr: 0832081	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint disorder (TMJ).

2.  Entitlement to service connection for chronic ear 
infections.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1969.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues on the cover page were remanded by the Board for 
additional development in March 2007.  Substantial compliance 
with the remand instructions having been completed the case 
has been returned to the Board.  

The Board notes that after the last supplemental statement of 
the case (SSOC) was issued in June 2008, the veteran 
submitted private dental treatment notes from 2003, February 
2004 and July 2008.  These records do not show a diagnosis of 
TMJ and in this regard are cumulative of the records already 
considered by the RO.  A subjective history of TMJ diagnosed 
several years ago is noted in the July 2008 treatment note; 
however, similar subjective reports have already been 
considered by VA.  For example, at the veteran's May 2008 VA 
examination it was noted that approximately 5 years ago a 
dentist thought the veteran had TMJ.  This report was 
considered by the June 2008 SSOC.  For these reasons the 
records submitted after the latest SSOC are cumulative and 
not pertinent to the claim; thus, the Board sees no reason 
why it cannot proceed to finally adjudicate the veteran's 
claims.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  There is no competent medical evidence of current TMJ.  

3.  Chronic ear infections are not shown during service or 
until many years after service and are not otherwise shown 
causally related to the veteran's service.  


CONCLUSIONS OF LAW

1.  Temporomandibular joint disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Chronic ear infections were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2001 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of her and VA's respective duties for obtaining 
evidence.  Another VCAA compliant letter was sent to the 
veteran in March 2007, after the initial AOJ decision on the 
claims (the claims were subsequently readjudicated in June 
2008 when the Appeals Management Center issued an SSOC).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
October 2001 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  Furthermore, the veteran was given 
proper notice as to degrees of disability and effective dates 
in the March 2007 letter.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, an internet article, private medical records, VA 
treatment records, service personnel records, and service 
treatment records.  While some of the veteran's statements 
reflect that she applied for disability benefits from the 
Social Security Administration in the past, there is no 
indication that the records associated with that claim are 
relevant here as there is no indication that the claim was 
related to the disabilities that are the subject of the 
present appeal as opposed to her other disabilities, such as 
fibromyalgia, dysthymia, major depression, degenerative joint 
disease of the lumbar spine, and impingement syndrome of the 
left shoulder.  There is no indication that any other 
treatment records exist that should be requested, or that any 
available pertinent evidence has not been received.  VA 
examinations were provided in connection with these claims.  

The Board finds that the AMC substantially complied with the 
March 2007 remand instructions.  Specifically, the 
notification and additional development requested by the 
Board was completed when the AMC sent the veteran a letter in 
March 2007 providing information regarding degrees of 
disability and effective dates and requesting her to identify 
any locations she had received relevant treatment.  The VA 
examiners supplied findings and opinions sufficient to 
supplement the record in the areas the Board found lacking.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (no 
violation when the examiner made ultimate determination 
required by Board's remand, because such determination "more 
than substantially complied with the Board's remand order"), 
aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
examinations provided are adequate for VA purposes.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that she has TMJ and chronic ear 
infections as a result of her active military service in the 
United States Army.  She contends that while undergoing a 
dental procedure during service the dentist dropped a needle 
on the floor and then proceeded to use it to inject her jaw.  
She states that she had a severe infection the following week 
and has had problems with her jaw and ears off and on since 
that time.  In a July 2005 letter the veteran explained that 
after her in-service dental treatment her jaw became swollen 
with red streaks and that she could not open her mouth.  She 
also reported an earache.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has TMJ or chronic ear infections as a result of 
her military service.  Service treatment records show that 
the veteran had 2 molars extracted in November 1968.  There 
is no indication in the records which directly relates to any 
contaminated needle.  The veteran complained of a left 
earache beginning the day after the molars were removed.  On 
physical examination at the time of the earache complaint it 
was specifically noted that no infection was seen.  The 
veteran's service immunization record shows that she was 
given a tetanus shot a few days later.  The veteran has 
suggested that the fact that she was given this shot 
indicates that a tetanus infection was suspected by medical 
personnel.  The Board observes that the veteran was given a 
typhoid shot along with the tetanus shot and, moreover, both 
shots had previously been given to the veteran in the month 
prior to the dental procedure as well.  There is nothing 
showing that any of the tetanus shots were given in reaction 
to any particular event.   

In December 1968 the veteran reported having an earache and 
other symptomatology for 2 days, as well as a sore throat for 
2 weeks.  It was noted that it was difficult to evaluate the 
ears, nose, and throat due to trismus.  The diagnosis given 
was upper respiratory infection.  The Board notes that 
"trismus" means motor disturbance of the trigeminal nerve, 
especially spasm of the masticatory muscles, with difficulty 
in opening the mouth; a characteristic early symptom of 
tetanus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1952 (30th ed. 
2003).

The veteran's April 1969 separation examination shows a 
normal clinical evaluation of the mouth, skin, head, face, 
and ears (general and drums).  Under the section reserved for 
remarks and additional dental defects and diseases the 
examiner wrote "Accept."  Trismus and TMJ were not noted as 
relevant defects, nor were any disabilities relevant to the 
instant claims.  On a report of medical history completed by 
the veteran in connection with that examination she stated 
that she had not had severe tooth or gum trouble but had had 
ENT (ears, nose, and throat) trouble.  The physician's 
summary on this report did not mention any TMJ or trismus.  
In June 1969 the veteran indicated that she had had no change 
in her medical condition since her separation examination.  
Also in June 1969, a dental treatment note shows the only 
abnormalities of occlusion as teeth numbers 16 and 26 being 
malposed.  There is no indication that the veteran had TMJ or 
trismus at that time.     

With the veteran's claim she submitted a letter from a 
private family nurse practitioner (FNP) dated in March 2000.  
The letter states that the veteran had been seen by the FNP 
numerous times since December and was being treated for 
erysipelas.  The veteran had reported that the first time she 
had any infection on this side of her face was following an 
unsterile dental procedure while she was in the military in 
1969.  According to the veteran, while in the military she 
watched a dentist drop a needle on the floor and then proceed 
to use it to inject her jaw.  She stated that she had a 
severe infection that following week and had had problems off 
and on since that time.  The FNP was concerned that the 
current erysipelas was being caused by the underlying old 
infection.  Also submitted were medical records showing 
treatment for erysipelas beginning in December 1999, 
treatment for otitis externa in April and June 2000 (the 
later showing an assessment of recurrent otitis externa, 
right ear) and a March 2000 treatment note showing an 
assessment of Eustachian tube dysfunction after the veteran 
complained of her ears being plugged.

Treatment records after service prior to December 1999 do not 
show any complaints relevant to the instant claims other than 
a single diagnosis of otitis in June 1986.  Many records show 
normal ENT evaluations.  For example, a December 1981 
treatment note states HEENT (head, eyes, ears, nose, and 
throat) examination was unremarkable and a treatment note 
from October 1993 states that a similar examination was 
normal.     

VA treatment records show an assessment of jaw pain and 
swelling ear canals left greater than right in May 2001.  At 
that time the veteran reported not seeing a dentist in 
10 years.  Jaw pain was again reported in February 2003.  VA 
records do not show any diagnosis of TMJ or trismus.  

The veteran was afforded a VA examination with an oral 
surgeon in May 2008.  The veteran's dental history and claims 
folder were reviewed by the oral surgeon in preparation for 
the examination.  At the examination, the veteran indicated 
that she had difficulty in jaw function, opening and closing 
and some intermittent locking of the jaw following an in-
service dental treatment in November 1968.  She also suffered 
ear pain following this procedure and pain and swelling.  She 
reported that since that time her jaw has intermittently 
locked and intermittently interfered with her biting and 
incising of foods and chewing of foods.  A dentist in 
approximately 2003 reportedly stated that X-rays revealed 
lost cartilage in the temporomandibular joint.

Orofacial examination revealed normal lips, cheeks, tongue, 
floor of mouth, and buccal mucosa.  The veteran did have 
extensive dental caries in 4 teeth.  Her occlusion appeared 
stable.  Palpation of the muscles of mastication failed to 
elicit point tenderness.  The mandibular function was normal 
in right and left lateral protrusive, retrusive, and vertical 
directions.  Her measured interincisal opening of 35 to 37 
millimeters was noted.  The auscultation of the joints failed 
to elicit crepitation or popping.  There was no point 
tenderness on palpation of the muscles of mastication.  The 
oral surgeon's clinical impression was that the veteran had 
dental care, oral surgery, and removal of impacted third 
molar and supernumerary fourth molar in November 1968 and had 
postoperative pain and swelling referred to her ear, treated 
with Darvon compound for pain relief.  The oral surgeon 
stated that "no other record indicates persistent infection 
and/or disease."  

In May 2008, the veteran was also afforded a VA examination 
in connection with her chronic ear condition claim.  The 
examiner noted a review of the claims file.  He also noted 
the relevant history; including the veteran's complaint of a 
facial infection while in service.  The veteran stated she 
was seen on one occasion on active duty for ear problems; 
however, the problem became much worse after she was 
discharged from the military and that the condition has been 
chronic and recurrent.  

On HEENT examination it was noted that the veteran was found 
to have external ears with inflammation and crusting on the 
pinna with clear serous fluid.  Her canals were swollen, 
however, patent.  Her tympanic membranes were without 
erythema, bulging, or perforation.  There was a mild amount 
of clearish yellowish exudate in both ears.  The neck was 
soft and supple with no adenopathy noted.  The examiner's 
assessment was that the veteran had seborrheic dermatitis of 
the ears with recurrent otitis externa.  The examiner opined 
that on the basis of reviewing the claims file, the dental 
procedure in service had no relationship to her current 
problem and is not the causative agent of her current 
problem.  He explained that a review of the claims file 
revealed that the veteran had no previous diagnosis made of 
ear infection while on active duty.  The examiner concluded 
that it is less likely than not that the veteran's current 
condition is related to her dental condition in service.  

The veteran was discharged from service and complaints and 
treatment for her ears and jaw are not show until decades 
thereafter.  While certainly not dispositive, this is 
evidence against a finding that the veteran has had a 
disability of the ears and jaw since service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

Regarding the etiology of the veteran's current seborrheic 
dermatitis of the ears with recurrent otitis externa, it is 
important to note that the veteran reported earaches on only 
two occasions in service and no infection or skin condition 
is shown during service.  Of the two times the veteran 
complained of earaches in service, one time the earaches were 
accompanied by a sore throat, swollen glands, and other 
symptomatology and the veteran was diagnosed with an upper 
respiratory infection.  On the other occasion it was noted 
that there was no infection.  At the time of her separation 
from service a clinical evaluation of the ears, skin, and 
face was normal.  After taking these facts into account, as 
well as the veteran's statements and the other relevant 
evidence of record, a VA examiner specifically opined that 
the veteran's current seborrheic dermatitis of the ears with 
recurrent otitis externa is less likely than not related to 
her dental treatment in service.  There is no evidence or 
opinion in significant conflict with this opinion and the 
Board has afforded it high probative value.  The Board takes 
this opportunity to point out that the March 2000 letter from 
the FNP simply expresses concern that there could be a 
relationship between erysipelas and an underlying old 
infection during the veteran's military service.  This is not 
an opinion as to etiology.  Moreover, no infection during 
service is shown by the competent medical evidence.    

The veteran has relayed various complaints and symptoms as 
well as her belief that these are related to her service.  
The veteran is competent to testify about observable 
symptoms, such as pain and swelling, and her statements have 
been taken into account.  See 38 C.F.R. § 3.159(a)(2); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a 
lay person without the appropriate medical training and 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, the medical evidence of 
record does not show TMJ and a medical professional has 
stated that it is less likely than not that seborrheic 
dermatitis of the ears with recurrent otitis externa is 
related to her dental procedure in service. 

The veteran's claim for service connection for TMJ fails 
because there is no competent evidence of record of a 
diagnosis of TMJ.  In fact, examination by an oral surgeon 
revealed normal mandibular function without crepitation or 
popping.  The examiner indicated that persistent infection 
and/or disease are not noted after service.  Without a 
current disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Although the veteran is competent to state 
that she has had and has pain and swelling, she is not 
competent to enter a diagnosis of TMJ as that requires a 
medical opinion.  See Espiritu, 2 Vet. App. at 494.

The Board does acknowledge the medical literature about 
tetanus printed from the internet and submitted by the 
veteran to support her contentions.  However, this evidence 
is general in nature and no examiner has specifically related 
the information contained therein to the veteran.  See 
Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to 
say that medical article and treatise evidence are irrelevant 
or unimportant; they can provide important support when 
combined with an opinion of a medical professional.").  
Thus, the Board finds that it is of little probative value in 
this case.  In fact, the VA examiners in May 2008 would have 
had the opportunity to review the medical literature but 
still offered the findings and opinions detailed above.  
 
In sum, the preponderance of the competent evidence is 
against a finding of current TMJ, in-service chronic ear 
infections, continuity of symptomatology associated with 
chronic ear infections, and a nexus between the post-service 
diagnoses of erysipelas and seborrheic dermatitis of the ears 
with recurrent otitis externa and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for temporomandibular joint 
disorder is denied.

Entitlement to service connection for chronic ear infections 
is denied.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


